CHIEF JUSTICE                                                                                       LISA MATZ
 ROBERT D. BURNS, III                                                                         CLERK OF THE COURT
                                                                                                  (214) 712-3450
JUSTICES                                                                                    theclerk@5th.txcourts.gov
 DAVID BRIDGES
 LANA MYERS                                                                                       GAYLE HUMPA
 ADA BROWN                                                                                  BUSINESS ADMINISTRATOR
 BILL WHITEHILL                                                                                   (214) 712-3434
 DAVID J. SCHENCK                                                                         gayle.humpa@5th.txcourts.gov
 KEN MOLBERG                               Court of Appeals
 LESLIE OSBORNE                                                                                    FACSIMILE
 ROBBIE PARTIDA-KIPNESS             Fifth District of Texas at Dallas                            (214) 745-1083
 BILL PEDERSEN, III
                                            600 COMMERCE STREET, SUITE 200
 AMANDA L. REICHEK                                                                               INTERNET
 ERIN A. NOWELL                                  DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 CORY L. CARLYLE                                    (214) 712-3400




                                                    April 11, 2019

        Mr. Earl R. Waddell III
        Waddell & Waddell PC
        P.O. Box 15
        Colleyville, Texas 76034

        Mr. William Araiza
        Araiza Law
        4809 Cole Ave., Suite 260
        Dallas, Texas 75205

        RE:      Court of Appeals Number:      05-19-00261-CV
                 Trial Court Case Number:      380-50620-2010

        Style: In the Interest of C.R.K., A Child

        Dear Counsel:

               After reviewing the clerk’s record, the Court questions its jurisdiction over this appeal.
        Specifically, it appears the case may be moot. See Heckman v. Williamson Cnty., 369 S.W.3d
        137, 162 (Tex. 2012) (court must dismiss case that is or becomes moot).

                The notice of appeal recites appellant is challenging the trial court’s December 21, 2018
        order regarding the transfer of the child’s passport. Under the challenged order, appellant was to
        take certain actions by dates that have passed. Therefore, it appears any ruling the Court were to
        make cannot affect the parties’ rights or interests, and the case is moot. See id. (case is moot
        when trial court’s action on merits cannot affect parties’ rights or interests).

                 So that the Court may determine the threshold issue of jurisdiction, appellant is directed
        to file, no later than April 23, 2019, a letter brief addressing the Court’s concern. Appellee may
        file any response within ten days of the filing of appellant’s letter brief. If either party relies on
        information not included in the clerk’s record, that party shall have filed a supplemental clerk’s
        record containing that information.
       Until the Court determines its jurisdiction, appellant’s brief on the merits need not be
filed. A new deadline will be set should the Court determine it has jurisdiction. If the Court
determines it lacks jurisdiction, the Court will dismiss the appeal without further notice. See
TEX. R. APP. P. 42.3(a). The Court may also dismiss the appeal without further notice should
appellant fail to file the requested letter brief. See id. 42.3(a),(c).

                                    Respectfully,

                                    /s/ Lisa Matz, Clerk of the Court

ltr/lp




                                              2